ORDER
Whereas this court is vested with the authority to regulate all matters relating to the practice of law in this state pursuant to Section 2(B), Article IV, Ohio Constitution,
And whereas, pursuant to this constitutional authority, the court has adopted the Ohio Code of Judicial Conduct,
It is hereby ordered that the operation and enforcement of Canons 7(B)(3)(a)(iv), 7(B)(3)(b) and 7(D)(2) of the Ohio Code of Judicial Conduct shall be suspended as of the date of this order. No disciplinary proceedings involving those provisions may be initiated or pursued by the Office of Disciplinary Counsel, the Board of Commissioners on Grievances and Discipline, the Chief Justice of the Court of Appeals (or his or her designee), any certified grievance committees of local bar associations, or the Ohio State Bar Association.